DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement
Applicant's election with traverse of Group I in the reply filed on April 2, 2021 is acknowledged.  The traversal is on the grounds that claims 1 and 42 have a shared special technical feature that is not taught or suggested by Fielding or any other prior art.  This is not found persuasive because Groups I and II lack unity of invention because even though the inventions of these groups require shared technical features – of degreasing a kitchen ventilation system having a duct subsystem and an airflow system comprising determining at least one degreasing setpoint, injecting at least one degreasing agent within the kitchen ventilation system during a portion of the degreasing time interval, and operating at least one subsystem of the kitchen ventilation system in accordance with the at least one degreasing setpoint during the degreasing time interval, wherein the operating comprises operating the airflow subsystem while injection the at least one degreasing agent, and wherein the operating of the airflow subsystem being effective for providing degreasing action at an inlet region of the duct subsystem and to a filter located at the inlet region – these shared technical features are not special technical features as they do not make a contribution over the prior art of U.S. 4,186,727 to Kaufman in view of U.S. 6,146,678 to Caridis.  
Kaufman teaches a method for degreasing a kitchen ventilation system, wherein the kitchen ventilations system comprises a duct subsystem (comprising grease duct 38 in Figure 1) and an airflow subsystem (comprising fan 14 in Figure 1; Col. 4, line 54 to Col. 5, line 38).  Kaufman teaches determining at least one degreasing setpoint for a degreasing time interval, wherein the determining at least one degreasing setpoint comprises determining a duration of a degreasing step (Col. 6, 22-32).  Kaufman teaches injecting at least one degreasing agent within the kitchen ventilation system during at least a portion of the degreasing time interval (Col. 5, 16 to Col. 6, line 56).  Kaufman teaches that a fan sprayhead (uppermost item 54 in Figure 1) is configured to spray liquid into the fan 14 of the airflow subsystem (Col. 5, 27-38).  Kaufman teaches that the duct subsystem comprises an inlet region, wherein the inlet region comprises the portion of the duct between a filter (item 68 in Figure 1) and a lower bearing (item 46 in Figure 1; Col. 5, 16-38).  In the method of Kaufman, an inlet region nozzle (lowermost nozzle 54 in Figure 1) is considered to spray the at least one degreasing agent onto the inlet region and the filter (Col. 5, 47-62).  
Kaufman does not explicitly recite operating the fan while injecting the at least one degreasing agent. 
Caridis teaches that when using nozzles to discharge cleaning liquid onto surfaces of a kitchen apparatus in order to degrease those surfaces, the spreading of the cleaning liquid to various to-be-cleaned surfaces can successfully be accomplished by having cleaning liquid nozzles spray cleaning liquid onto a fan of the kitchen apparatus while controlling speeds of the fan such that cleaning liquid is driven by the fan to the various to-be-cleaned surfaces (Col. 12, 4-30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kaufman such that the fan of the airflow subsystem is driven at controlled speeds during the degreasing process, and wherein at least one nozzle is configured to spray the at least one degreasing agent onto the fan such that the fan can disperse the cleaning liquid onto various to-be-degreased surfaces.  In this method of Kaufman in view of Caridis, driving the fan at a particular speed during degreasing while at least one nozzle sprays the at least one degreasing agent onto the fan such that the fan can disperse the degreasing agents onto various to-be-greased surfaces is considered to read on applicant’s step of operating the airflow subsystem while injecting the at least one degreasing agent.  The motivation for performing the modification was provided by Caridis, who teaches that when using nozzles to discharge cleaning liquid onto surfaces of a kitchen apparatus in order to degrease those surfaces, the spreading of the cleaning liquid to various to-be-cleaned surfaces can successfully be accomplished by having cleaning liquid nozzles spray cleaning liquid onto a fan of the kitchen apparatus while controlling speeds of the fan such that cleaning liquid is driven by the fan to the various to-be-cleaned surfaces.  In this method of Kaufman in view of Caridis, the step of operating the airflow subsystem while injecting the at least one degreasing agent
Since the combination of Kaufman in view of Caridis teaches the method recited by claim 1, the combination of Kaufman in view of Caridis is considered to teach the shared technical features of Groups I and II.  Groups I and II lack unity of invention because the shared technical features of Groups I and II are not special technical features as they do not make a contribution over the prior art.  The examiner maintains restriction between Groups I and II, and claims 42-43, 46-47, 50, 52-54, 57, 60, and 65 are still considered to be withdrawn from consideration.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 9-12, 15, 17, 18, 22, 87, and 88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the airflow” in line 9 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, it was presumed that “the airflow” was a typographical mistake where applicant intended to write “the airflow subsystem”.  
Claim 18 recites the limitation "the inlet”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, it was presumed that “the inlet” was a typographical mistake where applicant intended to write “the inlet region”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 9, 10, and 87, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,186,727 to Kaufman in view of U.S. 6,146,678 to Caridis.  
With regard to claim 1, Kaufman teaches a method for degreasing a kitchen ventilation system, wherein the kitchen ventilations system comprises a duct subsystem (comprising grease duct 38 in Figure 1) and an airflow subsystem (comprising fan 14 in Figure 1; Col. 4, line 54 to Col. 5, line 38).  Kaufman teaches determining at least one degreasing setpoint for a degreasing time interval, wherein the determining at least one degreasing setpoint comprises determining a duration of a degreasing step (Col. 6, 22-32).  Kaufman teaches injecting at least one degreasing agent within the kitchen ventilation system during at least a portion of the degreasing time interval (Col. 5, 16 to Col. 6, line 56).  Kaufman teaches that a fan sprayhead (uppermost item 54 in Figure 1) is configured to spray liquid into the fan 14 of the airflow subsystem (Col. 5, 27-38).  Kaufman teaches that the duct subsystem comprises an inlet region, wherein the inlet region comprises the portion of the duct between a filter (item 68 in Figure 1) and a lower bearing (item 46 in Figure 1; Col. 5, 16-38).  In the method of Kaufman, an inlet region nozzle (lowermost nozzle 54 in Figure 1) is considered to spray the at least one degreasing agent onto the inlet region and the filter (Col. 5, 47-62).  
Kaufman does not explicitly recite operating the fan while injecting the at least one degreasing agent. 
Caridis teaches that when using nozzles to discharge cleaning liquid onto surfaces of a kitchen apparatus in order to degrease those surfaces, the spreading of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kaufman such that the fan of the airflow subsystem is driven at controlled speeds during the degreasing process, and wherein at least one nozzle is configured to spray the at least one degreasing agent onto the fan such that the fan can disperse the cleaning liquid onto various to-be-degreased surfaces.  In this method of Kaufman in view of Caridis, driving the fan at a particular speed during degreasing while at least one nozzle sprays the at least one degreasing agent onto the fan such that the fan can disperse the degreasing agents onto various to-be-greased surfaces is considered to read on applicant’s step of operating the airflow subsystem while injecting the at least one degreasing agent.  The motivation for performing the modification was provided by Caridis, who teaches that when using nozzles to discharge cleaning liquid onto surfaces of a kitchen apparatus in order to degrease those surfaces, the spreading of the cleaning liquid to various to-be-cleaned surfaces can successfully be accomplished by having cleaning liquid nozzles spray cleaning liquid onto a fan of the kitchen apparatus while controlling speeds of the fan such that cleaning liquid is driven by the fan to the various to-be-cleaned surfaces.  In this method of Kaufman in view of Caridis, the step of operating the airflow subsystem while injecting the at least one degreasing agent is considered to be effective for providing degreasing action to an inlet region of the duct subsystem and to 
With regard to claim 2, in the method of Kaufman in view of Caridis, the setpoint is the duration of a degreasing step, and since the combination of Kaufman in view of Caridis does not teach altering or modifying that overall duration over the course of the degreasing step, the combination of Kaufman in view of Caridis is considered to teach maintaining the degreasing setpoint during the degreasing time interval.
With regard to claim 3, in the method of Kaufman in view of Caridis, injecting at least one degreasing agent within the kitchen ventilation system comprises injecting at least one degreasing agent into the duct subsystem (comprising grease duct 38 in Kaufman’s Figure 1) of the kitchen ventilation system (Col. 5, line 3 to Col. 6, line 45).  
The combination of Kaufman in view of Caridis, as developed thus far, does not recite that the at least one degreasing setpoint comprises a first speed of the airflow subsystem and a second speed of the airflow subsystem.  
Caridis teaches that when directing degreasing cleaning liquid towards a fan such that the fan can disperse the cleaning liquid onto to-be-degreased surfaces of a kitchen apparatus, fan speeds can be controlled such that cleaning liquid is directed to all reachable to-be-cleaned surfaces (Col. 12, 4-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kaufman in view of Caridis such that the method comprises operating the fan initially at a first speed during the step of injecting degreasing agent and subsequently at a second, higher speed during the 
With regard to claim 4, in the developed method of Kaufman in view of Caridis, the second speed is greater than the first speed, and operating the airflow subsystem at the first speed while injecting the degreasing agent is considered to be effective for providing degreasing action at the inlet region because the inlet region nozzle (the lowermost nozzle 54 in Kaufman’s Figure 1) is considered to spray the at least one degreasing agent onto the inlet region and the filter.  
With regard to claim 9, in the developed method of Kaufman in view of Caridis, operating the airflow subsystem at the second speed is considered to be effective for providing degreasing action to a portion of the duct subsystem downstream of the inlet region because duct-cleaning nozzles (nozzles 54 located between bearing 46 and fluid turbine member 56 in Kaufman’s Figure 1) are arranged to inject degreasing agent onto surfaces of the duct subsystem downstream of the inlet region (Col. 5, 26 to Col. 6, line 45).  
With regard to claim 10, in the developed method of Kaufman in view of Caridis, the fan speed is changed from a first speed to a higher speed.  The higher speed can 
With regard to claim 87, in the method of Kaufman in view of Caridis, degreasing agent is ejected (via the bottommost nozzle 54 in Kaufman’s Figures 1 and 6) to the filter (item 68 in Kaufman’s Figure 1, item 268 in Kaufman’s Figure 6) and the degreasing agent moves from the filter to a collector system (item 285 in Kaufman’s Figure 6; Col. 10, 9-29 of Kaufman).  Therefore, in the method of Kaufman in view of Caridis, the degreasing agent is considered to be injected from a location upstream of the filter.    
With regard to claim 88, in the method of Kaufman in view of Caridis, the inlet region comprises the portion of the duct between the filter (item 68 in Kaufman’s Figure 1) and a lower bearing (item 46 in Kaufman’s Figure 1; Col. 5, 16-38 of Kaufman).  In the method of Kaufman in view of Caridis, cooking emissions pass through the filter in order to enter the duct subsystem (Col. 4, line 54 to Col. 6, line 45 of Kaufman).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,186,727 to Kaufman in view of U.S. 6,146,678 to Caridis as applied to claim 3 above, and further in view of U.S. 2003/0188733 by Woodall.
With regard to claim 7, the combination of Kaufman in view of Caridis does not teach that the airflow system is operated at the first speed for a post-injection time.
Woodall teaches that that a fan above a cooking environment is used to draw cooking fumes into a duct, the fan can advantageously be driven during cooking at an optimized speed, wherein the optimized speed is chosen to be sufficient at drawing cooking fumes but not too loud (Abstract; Par. 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kaufman in view of Caridis such that the fan is driven during a cooking subinterval (corresponds to applicant’s post-injection time subinterval) that takes place after the cleaning injection, wherein the fan is driven to exhaust grease fumes and can thus be considered part of a degreasing time interval.  The motivation for performing the modification would be use the fan to advantageously evacuate undesired cooking fumes during cooking, as taught by Woodall.  The combination of Kaufman in view of Caridis in view of Woodall, as developed thus far, does not teach that the fan is driven at the first speed during the cooking subinterval.  However, Woodall is considered to teach that the speed of a fume-evacuating fan during a cooking subinterval is a result-effective variable because Woodall teaches that the fan should be going fast enough to evacuate cooking fumes without being too loud (Par. 0043), and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date .  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,186,727 to Kaufman in view of U.S. 6,146,678 to Caridis as applied to claim 1 above, and further in view of U.S. 2016/0370014 by Kitaura.  
With regard to claim 11, in the method of Kaufman in view of Caridis, a thermostat (item 112 in Figure 1) is responsive to temperature of the ventilation system, wherein the washing is only maintained while the temperature is measured to be at or above a minimum temperature setpoint value (Col. 6, 33-45).  The combination of Kaufman in view of Caridis teaches that the duct subsystem (comprising grease duct 38 in Figure 1) is fed with air from a makeup air duct (item 80 in figure 1) of the ventilation system (Col. 6, 7-21 of Kaufman).  
   The combination of Kaufman in view of Caridis does not teach that a temperature control subsystem of the ventilation system is operated to maintain the minimum temperature setpoint value.
Kitaura teaches that a heater in a duct can be used to raise air in the duct to a desired temperature (Par. 0055 and 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kaufman in view of Caridis such that the makeup air duct comprises an air heater that is used by the control panel (item 60 in Kaufman’s Figure 1) to heat air flowing into duct subsystem (comprising grease duct 38 in Kaufman’s Figure 1) up to the minimum temperature setpoint value or higher.  Kaufman teaches that the thermostat is configured to only carry out the washing .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,186,727 to Kaufman in view of U.S. 6,146,678 to Caridis in view of U.S. 2016/0370014 by Kitaura as applied to claim 11 above, and further in view of U.S. 3,805,685 to Carns in view of U.S. 2004/0237958 by Yeung.
With regard to claim 12, the combination of Kaufman in view of Caridis in view of Kitaura does not teach the air heater is used to maintain the temperature at the minimum temperature setpoint value during a post-injection time subinterval of the degreasing time interval.  
Carns teaches that when using spraying cleaning liquid to remove grease from ventilation surfaces, the cleaning liquid can advantageously be allowed to soak with the to-be-removed grease during a post-injection time subinterval (Col. 2, 7-22).
Yeung teaches that the temperature of degreasing cleaning liquid is a result-effective variable that affects the ability of the liquid to effectively remove grease (Par. 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kaufman in view of Caridis in view of Kitaura such that the sprayed cleaning liquid is allowed to soak with the grease in a post-injection time subinterval of the degreasing time interval, and wherein the air heater maintains the temperature of the air in the ventilation system at an optimized .  
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,186,727 to Kaufman in view of U.S. 6,146,678 to Caridis as applied to claim 1 above, and further in view of U.S. 2010/0225477 by Livchak.
With regard to claims 15 and 17, the method of Kaufman in view of Caridis does not teach sensing a quantity of cooking emissions received within the kitchen ventilation system.
Livchak teaches that an optical sensor can advantageously be used to detect a quantity of cooking emissions received within a kitchen ventilation system and trigger an automatic cleaning of the ventilation system when the sensed quantity of cooking emissions indicates that cleaning is necessary (Par. 0008 and 0010).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kaufman in view of Caridis such that an optical sensor is arranged to sense a quantity of cooking emissions received within the ventilation system, and wherein the sensor (in communication with control panel 60 in .  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,186,727 to Kaufman in view of U.S. 6,146,678 to Caridis as applied to claim 1 above, and further in view of U.S. 2015/0059595 by Rand.  
With regard to claim 18, the combination of Kaufman in view of Caridis does not teach detecting the presence of the filter (item 68 in Kaufman’s Figure 1) at the inlet of the duct subsystem of the kitchen ventilation system.  
Rand teaches that a cooking system can comprises a filter-presence detector, wherein operation of the system can be prevented if a filter is determined to not be properly present (Abstract; Par. 0037).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kaufman in view of Caridis such that a filter-presence detector is used to confirm the presence of the filter and prevent the injection of cleaning liquid if the filter is determined to not be present.  In the .  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,186,727 to Kaufman in view of U.S. 6,146,678 to Caridis as applied to claim 1 above, and further in view of WO 2017/005659 by Drake.  
With regard to claim 22, the combination of Kaufman in view of Caridis does not teach that the sprayed cleaning liquid comprises bacteria or enzymes.
Drake teaches that when using cleaning liquid to degrease a duct used to ventilate cooking fumes, the cleaning liquid can advantageously comprise grease-removing bacteria (Abstract; Pages 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kaufman in view of Caridis such that the cleaning liquid sprayed from the nozzles comprises grease-removing bacteria.  The motivation for performing the modification was provided by Drake, who teaches that when using cleaning liquid to degrease a duct used to ventilate cooking fumes, the cleaning liquid can advantageously comprise grease-removing bacteria.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
November 14, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714